Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152771                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  LANSING ICE AND FUEL COMPANY,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                SC: 152771
                                                                   COA: 328648
                                                                   Eaton CC: 15-000346-CZ
  ROY SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 23, 2015
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2016
           a0922
                                                                              Clerk